 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, AFL-CIO and Kansas Farm Bureau; Texas FarmBureau; and American Farm Bureau FederationSouth Atlantic & Gulf Coast District, InternationalLongshoremen's Association, AFL-CIO andKansas Farm Bureau; Texas Farm Bureau; andAmerican Farm Bureau FederationInternational Longshoremen's Association, Local872, AFL-CIO and Kansas Farm Bureau;Texas Farm Bureau; and American FarmBureau FederationInternational Longshoremen's Association, Local1273, AFL-CIO and Kansas Farm Bureau;Texas Farm Bureau; and American FarmBureau Federation. Cases 23-CC-762-1, 23-CC-763-1, 23-CC-764-1, 23-CC-762-2, 23-CC-763-2, 23-CC-764-2, 23-CC-762-3, 23-CC-763-3, 23-CC-764-3, 23-CC-762-4, 23-CC-763-4, and 23-CC-764-4September 30, 1982DECISION AND ORDERThis case, like the proceedings in InternationalLongshoremen's Association, AFL-CIO, and Local799, etc. (Allied International, Inc.), 257 NLRB 1075(1981), and International Longshoremen's Associ-ation, Local 1414, AFL-CIO (Occidental ChemicalCompany), 261 NLRB 1 (1982), addresses the issueof whether the National Labor Relations Boardcan assert jurisdiction over conduct alleged to vio-late Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, where that con-duct is secondary to a primary dispute between anAmerican union and a foreign nation. As in thecompanion cases, the Administrative Law Judgefound that jurisdiction does not lie.' We disagreefor substantially the same reasons set forth in ourdecisions in Allied and Occidental. We find conclu-sive support for this position in the United StatesSupreme Court's recent opinion in InternationalLongshoremen's Association, AFL-CIO, et al. v.Allied International, Inc., 456 U.S. 212 (1982.) Thatdecision involved a suit for damages under Section303 of the Labor Management Relations Act(LMRA), 29 U.S.C. § 187, which creates a privateremedy for the victims of secondary boycotts vio-lative of Section 8(b)(4) of the Act. The case pre-sented the same facts as those in the Board's Alliedcase: a refusal by the ILA to unload cargoes ema-nating from the USSR. The Court held that thedisputed conduct was within the jurisdiction of theNational Labor Relations Board and that the ILA'si On March 16, 1981, Administrative Law Judge Bernard Ries issuedthe attached Decision in this proceeding. Thereafter the General Counseland the Charging Party filed exceptions and a supporting brief and Re-spondents filed consolidated exceptions and a brief in support of those ex-ceptions and the Administrative Law Judge's determination264 NLRB No. 55boycott violated Section 8(b)(4). Accordingly, weassert jurisdiction and find that Respondents2haveengaged in conduct classically subject to and viola-tive of Section 8(b)(4) of the Act. In so doing, wefind no fault with the Administrative Law Judge'sfindings of fact and credibility resolutions, whichwe adopt.3The essential facts are as follows:The Charging Parties, Kansas Farm Bureau,Texas Farm Bureau, and the American FarmBureau Federation, are general bureaus which pro-mote the business interests of farmers and promotethe marketing and selling of agricultural products.Cargill, Inc. (Cargill), is a corporation engaged,inter alia, in the business of the sale of Americangrain to the Soviet Union. Cargill maintains anexport grain elevator in the Houston Ship Channel.The transfer of the purchased grain to the USSR ismanaged by the Sovfracht Chartering Corporation(Sovfracht), a Soviet government maritime agency.Sovfracht is specifically responsible for the charter-ing and loading of vessels for transporting thegrain.On January 9, 1980,42 weeks after the USSR in-vaded Afghanistan,5Respondent ILA's Interna-tional president, Thomas W. Gleason, made the fol-lowing public statement:In response to overwhelming demands by therank and file members of the Union, the lead-ership of ILA today ordered immediate sus-pension in handling all Russian ships and allRussian cargoes in ports from Maine to Texasand Puerto Rico where ILA workers are em-ployed.This order is effective across the board on allvessels and all cargoes. Grain and other foodsas well as high valued general frieght. Howev-Respondents are the International Longshoremen's Association,AFL-CIO; the South Atlantic & Gulf Coast District, International Long-shoremen's Association Locals 872 and 1273, AFL-CIO. They are col-lectively referred to as the International Longshoremen's Association(ILA).3 Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.4 All dates are in 1980, unless otherwise indicated.5 We take administative notice that, because of the invasion of Af-ghanistan by the USSR, President Carter imposed an embargo on exportsto the USSR in early January. The President exempted from the embargothe outstanding amount of unshipped grain committed under art. I of the1975 agreement between the United States and the Soviet Union on theSupply of Grain 26 U.S.T. 2972; T.I.A.S. No. 8206. The President's state-ment and directives concerning the embargo issued under the Export Ad-ministration Act, 50 U.S.C. AP. § 3401, et seq., are contained in the"Weekly Compilation of Presidential Documents," Vol. 16, No. 2,Monday, January 14 at pp. 25-27, 32-33.404 INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONer, any Russian ship now in process of loadingor discharging at a waterfront will be workeduntil completion.The reason for this action should be apparentin light of international events that have affect-ed relations between the U.S. and SovietUnion.However, the decision by the Union was madenecessary by the demands of the workers.It is their will to refuse to work Russian ves-sels and Russian cargoes under present condi-tions in the world.People are upset and they refuse to continuethe business as usual policy as long as the Rus-sians insist on being international bully boys. Itis a decision in which the Union leadershipconcurs.On January 10, J. H. Raspberry, president of Re-spondent South Atlantic & Gulf Coast District,sent a telegram to all ILA locals under his jurisdic-tion, including Respondent Locals. The telegramcontained the body of Gleason's statement fol-lowed by this notation from Raspberry: "I concurwith President Gleason's position and advise youto act accordingly."After ILA President Gleason's announcement ofthe boycott, Cargill received a license from theUnited States Department of Commerce to exportseveral million dollars worth of grain to the USSRunder an exception to President Carter's generalembargo order. Sovfracht then arranged for theBelgium, a Belgian foreign flagship, to arrive in theHouston Ship Channel on January 24 to load andtransport the grain to the USSR.TTT Ship Agencies, Inc. (Agencies), an Ameri-can corporation, is Sovfracht's ships' agent in theport of Houston. Agencies has a subsidiary steve-doring company, TTT Stevedores of Texas, Inc.(Stevedores), which loads the Cargill grain boundfor the USSR. Stevedores is a member of the WestGulf Maritime Association (Association). Throughthe Association, Stevedores is party to a collective-bargaining agreement with Respondent Localswhich contains a no-strike clause.6Stevedores ob-tains its longshoring gangs through hiring hallsmaintained by each Local as required by the col-lective-bargaining agreement.' A grain gang whichis supplied by the Union consists of 13 employees.6 Rule 43 of the collective-bargaining agreement provides, in part."[tlhe Union agrees that during the life of this Agreement there shall beno strikes or other stoppages of work."I In practice, Stevedores requests its longshoremen through the Asso-ciation which places those requests simultaneously with the two Locals.Prior to the arrival date of the Belgium, Cargillrequested Sherman Hailes, general superintendentof Stevedores, to contact Respondent ILA Localsin order to supply the longshoremen to load thegrain. When Hailes asked the Locals if they wouldsupply longshoremen, both local presidents repliedthat no labor would be supplied until furtherinstructions were received from the InternationalUnion. Hailes then contacted Cargill and Agencieswith this information. When the position of theLocals was communicated to Sovfracht, it decidedto cancel the Belgium s stop at Houston and todivert it to other ports.8The Administrative Law Judge found that, whilecasual employees where available in the port, andsome of these were nonunion, there was no evi-dence presented that a full gang of skilled experi-enced stevedores could have been obtained withoutthe union hiring hall process.The Administrative Law Judge dismissed thecomplaint in this case, concluding that the NationalLabor Relations Board lacked jurisdiction. Herelied here, as he did in Allied and Occidental, on aseries of Supreme Court cases which have definedthe statutory term "commerce" so as to limit theBoard's jurisdiction in situations where the disput-ed conduct inescapably interfered with the mari-time operations of foreign vessels.9In Allied andOccidental the Board rejected the AdministrativeLaw Judge's reading of those Supreme Court'sopinions as unduly expansive, noting that the Courthas never barred jurisdiction over activity affectingneutral parties simply because that activity hadsome relation to foreign maritime operations. TheSupreme Court's recent decision in Allied explicitlylimits the holdings of its earlier cases and unmistak-ably finds conduct such as that at issue here to bewithin the Board's jurisdiction. The Court held:Applying the principles developed in thesecases [Benz through Mobile] to the circum-stances here, we find that the ILA's activitywas "in commerce" and within the scope ofthe NLRA. Unlike the situation in every casefrom Benz through Mobile, the ILA's refusal tounload Allied's shipments in no way affectedEvidence was presented that, at all material times, 8 million tons ofgrain each year were shipped by the United States to the USSR per theterms of the agreement between Cargill and the USSR. Approximately 4million tons were shipped through the Port of Houston. The value of thegrain that was to be shipped aboard the Belgium was 59.5 million.Benz v. Compania Naviera Hidalgo. S.A., 353 U.S. 138 (1957); McCul-loch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10 (1963);Incres Steamship Co.. Ltd. v. International Maritime JWorAers Union, 372U.S. 24 (1963); International Longshorc men .As.sociation, Local 1416.AFL-CIO v. Ariadne Shipping Co.. Ltd. et au, 397 U.S. 195 (1970); Wind-ward Shipping (London) Ltd. et al. v American Radio Association. .4FL-CIO, et al., 415 U.S. 104 (1974); and American Radio Association. .FL-CIO et al. v Mobile Steamship Auociation. Inc., 419 U S. 215 (1974).405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe maritime operations of foreign ships. Theboycott here did not aim at altering the termsof employment of foreign crews on foreign-flag vessels. It did not seek to extend the billof rights developed for American workers andAmerican employers to foreign seamen andforeign ship owners. The longstanding tradi-tion of restraint in applying the laws of thiscountry to ships of a foreign country-a tradi-tion that lies at the heart of Benz and everysubsequent decision-therefore is irrelevant tothis case. [456 U.S. at 221.]Although the factual setting in this case differsfrom Allied and Occidental where the contractualrelationship of many of the neutral employers waswith American corporations,'0the operative activ-ity in this case is not materially different from thatin Allied and Occidental: The secondary activity isprimarily directed against American entities, andthat directed against foreign entities focuses on for-eign flagships uninvolved in the primary disputebetween Respondents and the USSR.The difference here is that Cargill, Agencies,Stevedores, and the Belgium hold subcontractswith Sovfracht, an agency of the Soviet govern-ment. The existence of these contractual relation-ships with the Soviet government, however, doesnot make these employers agents of the USSR orindicate that they are party to the primary disputebetween the ILA and the USSR. In N.L.R.B. v.Denver Building & Construction Trades Council, 341U.S. 675 (1951), the Supreme Court found a viola-tion of Section 8(b)(4) where a union engaged inactivity with an object of forcing neutral secondaryemployers to terminate their contractual relation-ship with the nonunion subcontractor on a con-struction project. In so doing, the Court adoptedthe Board's conclusion that:[T]he fact that the contractor and subcontrac-tor were engaged on the same constructionproject, and that the contractor had some su-pervision over the subcontractor's work, didnot eliminate the status of each as an independ-ent contractor or make the employees of onethe employees of the other. 'The present situation is analogous. Cargill, Agen-cies, Stevedores, and the Belgium are subcontactorsfor an agency of the USSR. As such they are inde-pendent contractors, neutral to the dispute betweenthe ILA and the USSR. Thus, the pressure broughtby Respondents to force these parties to terminate'O We note that Cargill, Inc., is in a similar contractual relationship asthat of Allied International, Inc, in the Allied case and OccidentalChemical Company in the Occidental case." 341 U.S. at 689-690.their contractual relationship with Sovfracht fallsdirectly within the proscriptions of Section 8(b)(4).Nor, as we set forth in Occidental,12 does thepresence of a foreign flagship deprive the Board ofjurisdiction. A foreign-owned entity is a "person"under the Act, entitled to protection as a pro-scribed target of secondary activity prohibited bySection 8(b)(4). We noted that the 1959 amend-ments to Section 8(b)(4) inserted the words "anyperson engaged in commerce" in place of "any em-ployer," to bring within the secondary boycottprovisions activities directed against entities whichdid not fall within the Act's definition of employ-er.'3 We noted further that the Board has appliedthis language to conclude that a Bermuda corpora-tion was a person within the meaning of the Act.Local 1355, International Longshoremen's Association(Ocean Shipping Service, Ltd.), 146 NLRB 723(1964), enforcement denied on other grounds 332F.2d 992 (4th Cir. 1964). Thus, we find that theBelgium is a neutral person entitled to the protec-tions of Section 8(b)(4). We also conclude, as notedabove, that its contractual relationship with Sov-fracht does not involve it in the primary disputebetween the ILA and the USSR regarding the in-vasion of Afghanistan.'4Not only is the operative conduct in this casevirtually the same as that in Allied and Occidental,but the same policy interests are also at stake. Atthe Supreme Court noted in Allied, the ILA boy-cott commenced just a few days after PresidentCarter ordered an embargo, with certain exemp-tions, on exports to the USSR. This embargo dif-fered in significant respects from the ILA boycottand thus the ILA boycott conflicted with signifi-cant U.S. policy interests. Thus, the SupremeCourt concluded that Federal jurisdiction em-bodied in the National Labor Relations Act is sup-ported by the national interests affected by theILA boycott. sThe facts here more dramatically demonstratethe necessity of Federal jurisdiction. In this case,unlike Allied and Occidental, Cargill received an ex-emption from the President's embargo allowing it12 See Occidental, supra at 2-3.'3 See, cg., II Leg. Hist., 1470-71 (LMRDA 1959).14 See discussion of ?.:L.R.B. v Denver Building & Construction TradesCouncil. supra.Member Jenkins dissented in Allied and Occidental. supra, where, forthe reasons set forth by the Administrative L.aw Judge in those cases, hewould have found that the Board lacked jurisdiction. However, he is per-suaded that the Supreme Court's decision in the related Allied case, supra,disposes of the ILA's attacks on the Board's jurisdiction Although here,unlike .4llied, a foreign flagship is involved as one of the neutral personsaffected by the ILA's boycott, Member Jenkins believes there is sufficientinvolvement of American parties-the boycotting employees, their em-ployer, and the exporter---to meet the Supreme Court's most recent expli-cation of "commerce." See Allied, 456 U.S. at 221.5 See IL4 v. Allied International. Inc., 456 U.S. at 221-222.406 INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONto export several million dollars worth of grain tothe USSR. Thus, Respondents' actions forced thecessation of transactions which the United StatesGovernment had specifically sanctioned.Turning to the violation of the secondary boy-cott provisions, we find that the conduct involvedin this case is not materially different from that inAllied and Occidental, which the Supreme Courtfound in Allied to be a violation of Section 8(b)(4).Thus, as set forth in further detail below, it is pre-cisely the type of conduct prohibited by Section8(b)(4)(i) and (ii)(B) of the Act.As in Allied, Respondents contend that they didnot induce their members to boycott Russiangoods. Despite these contentions, the Administra-tive Law Judge found the boycott decision was in-stigated, implemented, and enforced by the unionleadership despite Respondents' contention to thecontrary. He further found Gleason's statement tobe an "order" binding on the rank and file, andthat it was so understood by the membership andlocal union leadership. We agree. Local 872 Presi-dent J.C. Young and Local 1273 President MillardBarrington both testified about the widespread dis-sension among their members about the Russian in-vasion of Afghanistan. Barrington testified that hecontacted District President Raspberry serval timesto inform him of the dissension. Raspberry toldhim to keep the Locals working until he "receivedfurther word from the International Office." TheLocal members kept working until they receivedthe telegram from Raspberry ordering the membersto cease handling Russian cargoes. Neither Bar-rington nor Young testified that they took a voteamong their members, and Barrington testified thathe took the "Raspberry telegram as more than anauthorization." Raspberry testified that, while hereceived numerous complaints from members in hisdistrict, he did not poll the membership as to theirsentiments prior to issuing his directive.'6 Accord-ingly, we conclude that Respondents engaged in,induced, and encouraged ILA members employedby Stevedores and Agencies to engage in a refusalin the course of their employment to handle theloading of Sovfracht's grain bound for the USSR.Second, Respondents argue that there was nevera refusal to handle the grain because Hailes did not"order" gangs of longshoremen from RespondentLocals on January 21. We find this argument to bewithout merit. Hailes testified that both Localpresidents informed him that, until they heard fromthe International ILA, the boycott would stand andthey would not provided labor. On the basis of thisinformation, Hailes reached the conclusion that'6 There are some 132 locals uinder Raspberry's jurisdiction encom-passing 2000X) to 301,100 longshoremen.orders would not be filled if they had been made.In these circumstances, we conclude that Respond-ents' action amounted to a refusal to load the Bel-gium.Finally, Respondents argue that their only objectin refusing to handle Russian cargo was to demon-strate their disapproval with Soviet foreign policyand their unwillingness to contribute in any way tothe Soviet cause. As we concluded in Allied,'7 Re-spondents are responsible for the foreseeable conse-quences of this conduct. 8 Those findings applywith equal force in this case.The record establishes that, pursuant to an agree-ment between Cargill and the USSR and a licensefrom the United States Government which gaveCargill certain exemptions from President Carter'sembargo, Cargill exported grain through Houstonto the USSR. In fact, as noted above, 4 milliontons of grain bound for Russia went through Hous-ton each year. To handle these exports, Sovfrachtcontracted with ships, ships' agents, and stevedor-ing companies. Thus, the refusal to handle the Rus-sian grain obviously could be expected to threatenthe above parties with a breach of those contrac-tual relationships and substantial economic loss.The value of the grain to be shipped on the Bel-gium alone was $9.5 million.As the Administrative Law Judge concluded, itwas equally foreseeable that no non-ILA laborcould be employed by the neutral parties in theface of the ILA boycott. The Administrative LawJudge found:While there are casual employees available inthe port, and some of these are not membersof the Union, there is no basis for inferringfrom this record that Stevedores could havesecured, from other than Union sources, 13[one gang] sufficiently skilled, experienced,casual employees who would have been will-ing to perform the necessary work. [ALJDsec. II, "Findings of Fact."]In these circumstances, as in Allied and Occident-al, Respondents had every reason to foresee thatimplementation of the boycott meant that the grainwould not move out of Houston, and that Sov-fracht and the Soviet government would cease pur-chasing grain from Cargill for shipment out ofports affected by the boycott. Similarly, Respond-ents must have foreseen that neutral employerssuch as Agencies, Stevedores, and the Belgiumwould be forced to cease doing business with Sov-I7 See Allied, discussion of NL.R.B. v Retail Store Employees Union.Local 001,. Retail Clerks International As4soctiaton, 4FL-CIO [.Sa'co TitleInsurance Co.J, 447 U S 607 (1980), 257 NLRB 1075'' See also ILA..4 v Allied International. Inc.. 456 U S. at 224.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfracht and Cargill, and with each other. Thus,under the same analysis as set forth in Allied, Re-spondents induced this boycott with an object offorcing the business entities involved to cease busi-ness operations among themselves and to ceasehandling goods destined for the USSR.'9Accordingly, we find that, within the meaning ofSection 8(b)(4), Respondents have engaged in, andinduced and encouraged their members to engagein, refusals in the course of their employment byAgencies and Stevedores to process or otherwisehandle Soviet grain which is owned by and des-tined for the USSR. In addition, Respondents havethreatened, coerced, and restrained Stevedores,Agencies, and the Belgium with a refusal to referRespondents' members for loading grain beingshipped to the USSR. An object of Respondents'above-described conduct was (1) to force or re-quire Stevedores to cease doing business withAgencies, and the Belgium, and (2) to force or re-quire Agencies to cease doing business with theBelgium, and (3) to force or require Stevedores,Agencies, and the Belgium to cease loading, selling,handling, transporting, or otherwise dealing in theproducts of the USSR, each in violation of Section8(b)(4)(i) and (ii)(B) of the Act.Having found that Respondents have engaged incertain unfair labor practices, we shall order themto cease and desist therefrom and to take certain af-firmative action deemed necessary to effectuate thepolicies of the Act.CONCI USIONS 01o LAW1. Cargill, Inc., TTT Ship Agencies, Inc., andTTT Stevedores of Texas, Inc., are employers en-gaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6),and (7) of the Act.2. The Belgium is a person within the meaning ofthe Act.3. International Longshoremen's Association,AFL-CIO, the South Atlantic & Gulf Coast Dis-trict, International Longshoremen's Association,AFL-CIO, and Locals 872 and 1273, InternationalLongshoremen's Association, AFL-CIO, collec-tively referred to here as Respondents, and each ofthem are labor organizations within the meaning ofSection 2(5) of the Act.4. By inducing and encouraging employees ofStevedores, members of the Respondents, not tohandle and unload goods owned by the USSR andtransported by the Belgium, and by coercing andrestraining Cargill, Stevedores, Agencies, and theBelgium, with an object of forcing or requiringCargill, Stevedores, Agencies, and the Belgium to19 See ILA v. Allied. International, Inc., 110 LRRM at 2005.cease doing business with each other, Respondentsengaged in unfair labor practices affecting com-merce in violation of 8(b)(4)(i) and (ii)(B) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondents, In-ternational Longshoremen's Association, AFL-CIO; the South Atlantic & Gulf Coast District, In-ternational Longshoremen's Association, AFL-CIO; International Longshoremen's Association,Local 872, AFL-CIO; and International Long-shoremen's Association, Local 1273, AFL-CIO, in-dividually and collectively, their officers, agents,and representatives, shall:1. Cease and desist from:(a) Inducing or encouraging individuals em-ployed by Stevedores, or any other persons incommerce, to engage in a strike or refusal in thecourse of their employment to process, transport,load, unload, or otherwise handle or work on anygoods, articles, materials, or commodities, or toperform any services, where an object thereof is torequire Cargill, Agencies, Stevedores, and the Bel-gium, or any other person, to cease using, selling,handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or man-ufacturer, or to force Cargill, Agencies, Steve-dores, and the Belgium to cease doing business witheach other.(b) Inducing or encouraging individuals em-ployed by Stevedores, or any other persons en-gaged in commerce, to engage in a strike or refusalin the course of their employment to process, trans-port, load, unload, or otherwise handle or work onany goods, articles, materials, or commodities, orto perform any services where an object thereof isto require Cargill, Agencies, Stevedores, and theBelgium, or any other person, to cease using, sell-ing, handling, transporting, or otherwise dealing inthe products of any other producer, processor, ormanufacturer, or to force Cargill, Agencies, Steve-dores, and the Belgium to cease doing business witheach other.(c) Threatening, coercing, or restraining Cargill,Stevedores, Agencies, and the Belgium, or anyother persons engaged in commerce or in an indus-try affecting commerce, where an object thereof isto require the above-named persons, or any otherperson, to cease using, selling, handling, transport-ing, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or toforce Cargill, Stevedores, Agencies, and the Bel-gium to cease doing business with each other.408 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post in their business offices and meetinghalls copies of the attached notice marked "Appen-dix."20Copies of said notice, on forms provided bythe Regional Director for Region 23, after beingduly signed by Respondents' representatives, shallbe posted by Respondents immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to their membersare customarily posted. Reasonable steps shall betaken by Respondents to ensure that said noticesare not altered, defaced, or covered by any othermaterial.(b) Promptly after receipt of copies of saidnotice from said Regional Director, return thesigned copies for posting by Stevedores, Agencies,and the Belgium, those parties willing, at all placeswhere notices to their respective employees arecustomarily posted.(c) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps Respondents have taken tocomply herewith.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage individ-uals employed by TTT Stevedores of Texas,Inc., or any other person engaged in com-merce or in an industry affecting commerce, toengage in a strike or refusal in the course oftheir employment to process, transport, load,unload, or otherwise handle or work on anygoods, articles, materials, or commodities, orto perform any services, where an objectthereof is to require Cargill, Inc., TTT ShipAgencies, Inc., TTT Stevedores of Texas, Inc.,and the Belgium, or any other person, to ceaseusing, selling, handling, transporting, or other-wise dealing in the products of any other pro-ducer or manufacturer, or to force Cargill,Inc., TTT Ship Agencies, Inc., TTT Steve-dores of Texas, Inc., and the Belgium to ceasedoing business with each other.WE WIL.L NOT threaten, coerce, or restrainTTT Ship Agencies, Inc., TTT Stevedores ofTexas, Inc., or the Belgium or any other per-sons engaged in commerce, or in an industryaffecting commerce, where the object thereofis to require the above-named persons, or anyother person, to cease using, selling, handling,transporting, or otherwise dealing in the prod-ucts of any other producer, processor, or man-ufacturer, or to force TTT Ship Agencies,Inc., TTT Stevedores of Texas Inc., and theBelgium, to cease doing business with eachother.INTI:RNATIONAL LONGSHOREMEN'SASSOCIATION, AFL-CIOSOUTH ATLANTIC & GUILF COASTDISTRICT, INTERNATIONAl LONG-SHOREMEN'S ASSOCIATION, AFL-CIOINTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL 872, AFL-CIOINTERNATIONAl LONGSHOREMEN'SASSOCIATION, LOCAl 1273, AFL-CIODECISIONBERNARD RItES, Administrative Law Judge: Thismatter was heard in Houston. Texas, on October 27-28,1980. It has two companion cases: International Long-shoremen's Association. AFL-CIO (Allied International,Inc.), Case l-CC-1753, and International Longshoremen'sAssociation, AFL-CIO (Occidental Chemical Company),Cases 10-CC- 1141-1, -2. -3, and -4, which were heardby me on, respectively, August 27-28, 1980, in Boston,Massachusetts, and September 4-5, 1980, in Savannah,Georgia.The complaints in the three cases have a commontheme-that Respondernt International and various of itslocals violated Section 8(b)(4)(i) and (ii)(B) of the Act byannouncing and implementing a boycott of Russian shipsand cargo in the early part of 1980. Separate hearingswere conducted, however, with the Charging Parties ineach case confining their participation to the proceedingto which their charges had given rise. No motion havingbeen made that the cases be consolidated for purposes ofdecision,' and since each of the Charging Parties hasplayed a role in only the case of particular interest to it,I shall issue separate decisions in each case. Because ofthe commonality of certain facts and issues in the threecases, reference will be made occasionally to argumentsand circumstances in cases other than the present one.Briefs were received from the parties in all three caseson or about January 9, 1981. On the basis of the recordPrior to the hearings, Respondents had moved that the three com-plaints be consolidated for hearing. Oppositions filed by the GeneralCounsel and all the Charging Parties led the Associate Chief Administra-tive Law Judge to deny the motion409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade at the hearing, my recollection of the demeanor ofthe witnesses, and the briefs, I make the following find-ings of fact, conclusions of law, and recommendation.1. THE ISSUESOn January 9, 1980,2 2 weeks after the invasion of Af-ghanistan by the army of the Union of Soviet SocialistRepublics, Respondent International President ThomasW. Gleason made the following public statement:In response to overwhelming demands by the rankand file members of the Union, the leadership ofILA today ordered immediate suspension in han-dling all Russian ships and all Russian cargoes inports from Maine to Texas and Puerto Rico whereILA workers are employed.This order is effective across the board on all ves-sels and all cargoes. Grain and other foods as wellas high valued general freight. However, any Rus-sian ship now in process of loading or dischargingat a waterfront will be worked until completion.The reason for this action should be apparent inlight of international events that have affected rela-tions between the U.S. and Soviet Union.However, the decision by the Union leadership wasmade necessary by the demands of the workers.It is their will to refuse to work Russian vessels andRussian cargoes under present conditions in theworld.People are upset and they refuse to continue thebusiness as usual policy as long as the Russiansinsist on being international bully boys. It is a deci-sion in which the Union leadership concurs.On January 10, J. H. Raspberry, the president of Re-spondent South Atlantic & Gulf Coast District, locatedin Galveston, Texas, sent to all ILA locals under his ju-risdiction, including Respondent Locals 872 and 1273 inHouston, a telegram containing the body of PresidentGleason's statement with the appended notation fromRaspberry that "I concur with President Gleason's posi-tion and advise you to act accordingly." Thereafter, ac-cording to the complaint, the presidents of Locals 872and 1273 informed a stevedoring company that theywould refuse to refer longshoremen to load grain onto aship bound for Russia from Houston and would continueto refuse to refer such employees until the RespondentInternational gave notice that the boycott had ended.The complaint concludes that by virtue of the public an-nouncement issued by President Gleason, the telegram toRespondent Locals issued by Respondent District Presi-dent Raspberry, and the conduct of the presidents of thetwo Respondent Locals, Respondents have induced andencouraged individuals employed by secondary employ-ers to engage in strikes or refusals to handle goods orcommodities, and have thereby threatened, coerced, andrestrained secondary employers with an object of forcingthe secondary employers to cease handling the productsof, or doing business with, other employers or persons,2 All dates hereafter refer to 1980all in violation of Section 8(b)(4)(i) and (ii)(B) of theAct .II. FINDIN(iS OF I:ACICargill, Inc., a Delaware Corporation, is engaged, interalia, in the business of selling grain to the Soviet Union.Cargill maintains an export grain elevator on the Hous-ton Ship Channel.The transfer of purchased grain from Cargill to theRussian government is managed by a maritime agency ofthe USSR called Sovfracht Chartering Corporation,which charters vessels and arranges for the loading ofthe grain onto the vessels. In the port of Houston, Sov-fracht has a business relationship with TTT Ship Agen-cies, Inc. (Agencies), a Delaware corporation which actsas ship's agent for Sovfracht, and with a subsidiary ofAgencies, a stevedoring concern called TTT Stevedoresof Texas, Inc. (Stevedores), a Texas corporation. WhenCargill has grain to ship to Russia, it makes arrangementsthrough Agencies and Stevedores.The latter firm is a member of a Texas employer asso-ciation known as West Gulf Maritime Association(WGMA), which is a party to a collective-bargainingagreement with Respondent Locals 872 and 1273. Thatagreement establishes separate hiring halls maintained byeach local which the employer-members of WGMAmust use as the source of their longshore labor. In prac-tice, WGMA has established an ordering office whichtakes requests for labor from employer-members andplaces those requests simultaneously with the two locals,which in turn divide the work between them.On January 18, Cargill received a license from theUnited States Department of Commerce to export sever-al million dollars worth of grain to the USSR.4 Sov-fracht arranged for a Belgian ship, the Belgium, to arrivein Houston on January 24 to unload the grain. Cargillundertook to discover whether Respondent Localswould provide longshoremen to load the Belgium, and,to that end, Sherman Hailes, general superintendent forStevedores, telephoned the presidents of the two Localson January 21. He told both of them that the BelgiumI The cited provisions state, in relevant part:(h) It shall be an unfair labor practice for a labor organization orits agents-(4)(i) to engage in, or to induce or encourage any individual em-ployed by an), person engaged in connmmerce or in an industry af-fecting commerce to engage in, a strike or a refusal in the courseof his employment to use, manufacture. process, transport, or oth-erwise handle or work on anly goods, articles, materials, or com-modities or to perform any services: or (ii) to threaten, coerce, orrestrain any person engaged in commerce or in an industry affect-ing commerce, where in either case all object thereof is:(B) forcing or requiring any person to cease using, selling, han-dling, transporting, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or to cease doingbusiness with any other person ...Provided, rhat nothing con-tained in this clause (IB) shall be colstrued to make unlawful,where not otherwise unlawful, any primary strike or primary pick-eting .4 This was permitted under an exception. for committed grain, to thegeneral embargo order promulgated by President Calter in early Januaryin consequence of the Afghanistan incursion410 INTERNATIONAL. LONGSHOREMEN'S ASSOCIATIONwas scheduled to arrive on January 24 to load grain forRussia and asked whether they would supply longshore-men; he also told each of them that he would be report-ing their answers to other persons. Hailes testified thatthe two presidents answered in substantially identicalterms that there "would be no labor supplied" until therewere further instructions from the International Union.;Hailes then notified Cargill and Agencies. When the po-sition of the Locals was communicated to Sovfracht, itdecided to cancel the Belgium's stop at Houston and todivert the ship to other ports.I address here, as I have in the two companion cases,three issues which Respondents have uniformly raised inthe three cases. As I hold in the other cases, there is noquestion in my mind that the statement released by Glea-son on January 9 was intended to be of mandatoryeffect, and the same is undoubtedly true of the January10 telegram from District President Raspberry.6In support of the contention by Respondents thatGleason's order was merely a passive recognition andtranslation into action of the desires of the membership,Respondents have introduced somewhat more substantialevidence in this proceeding than in the other two hear-ings. In my view, however, it is hardly enough to makethe point (for whatever it may be worth) that Respond-ent International attempts to make.The two lIocal presidents gave very general testimonyabout dissension within the ranks of their membershipafter the Afghanistan invasion. Local 872 President J. CYoung testified that members complained to him aboutworking Russian cargo. and Local 1273 President Mil-lard Barrington said that. after the invasion, lie "had ahard time keeping membership in line as far as loadingany kind of Russian grain ...." The two presidentsagreed that they spoke to one another about the prob-lems that existed and that Barrington was appointed tocall District President Raspberry. Barrington said that hecalled Raspberry several times and told him that "myentire union and the port of Tlouston was completely. to-tally upside down over the incidents." Raspberry toldhim to keep working until he "received further wordfrom the International office." Barrington also testifiedthat, when he received Raspberry's telegram, he showedit to some grain foremen who were present at the unionhall. and they were "extremely happy" about the deci-sion. Young said that, when he received Raspberry'stelegram, it was read to the membership at the hiringhall and the members "hollered hurray."Raspberry testified that he received complaints aboutworking Russian cargo not only from Barrington but5 While the two Local presidents did not confirm Hailes' testimony. Iround Hailes o bhe the more convincing witrness, and I credit himI At the hearing, Raspberry testified that he used the words ".diseyou to act accordingly" in his telegram because he "has been stung legal-ly many, many times" in the past when he has used the word "order" asopposed to "giving sage advice." Ocie Bass, first vice president of Local872, testified that, shen he read Rasnberr.'s telegram to the men in thehiring hall, he explained to them both that "this was a directive from ourDistrict President" and that the inen "would act on their own accord."also from members of Barrington's Local and from mem-bers in New Orleans, Savannah, and, he thinks, Mobile.There are some 132 locals under Raspberry's jurisdiction,encompassing perhaps 20,000-30,(00 longshoremen; hedid not poll the membership as to their sentiments. WhileRaspberry testified that he told Gleason about the com-plaints he was receiving, and that Gleason told him thathe was receiving similar calls from all over the countryand was canvassing the vice presidents "to set a policyfor the ILA to follow," Gleason himself did not testify inthis or the other proceedings to attest to the wave ofanti-Russian backlash which assertedly arose in the ranksof American longshoremen following the Russian inva-sion.The record shows that, contrary to the complaint alle-gation, General Superintendent Hailes of Stevedores didnot "order" gangs of longshoremen from the RespondentLocals on January 21. What Hailes attempted to do wasto establish whether the Locals would respond to anysuch orders if placed, and the response that he got wouldhave satisfied any reasonable person that the orderswould not have been filled had they been made. I findlittle in this record, like the other ones, to indicate that itwould have been feasible for Stevedores to secure a gangof longshoremen to load the Belgium from sources otherthan the two hiring halls. A grain gang consists of 13employees. While there are casual employees available inthe port, and some of these are not members of theUnion. there is no basis for inferring from this recordthat Stevedores could have secured, from other thanunion sources, 13 sufficiently skilled, experienced, casualemployees who would have been willing to perform thene cessary vwork.111. CONCLUSIONSIn International. Longshoremen's Association, .4FL-CIO(Allied International, Inc.), Case 1- CC-1753, issued thisday. I reach the conclusion that the 8(b)(4) complaintproceedings heard by me should be dismissed for want ofjurisdiction. No useful end would be served by duplicat-ing here the lengthy legal analysis undertaken in thatcase, and it is incorporated by reference herein.As in that decision, I believe that I have made here allfactual findings which might be relevant to a differentresult, should some higher authority conclude that I haveerred on the jurisdictional issue.CONCI USIONS OF LAWI. Respondents are labor organizations within themeaning of Section 2(5) of the Act.2. 1The activities complained of herein are not in "com-merce" within the meaning of the Act, and the com-plaint must therefore be dismissed for want of jurisdic-tion.[Recommended Order for dismissal omitted from pub-lication.]411